     Case 3:19-cv-00315-MMD-CLB Document 72
                                         73 Filed 01/06/21
                                                  01/07/21 Page 1 of 3
                                                                     5



 1    Ranalli Zaniel Fowler & Moran, LLC
      David Zaniel, Esq. (SBN 7962)
 2    50 West Liberty Street, Suite 1050
      Reno, NV 89501
 3    Telephone: (775) 786-4441
      Facsimile: (775) 786-4442
 4    E-mail: dzaniel@ranallilaw.com

 5    Resident Attorney for Plaintiff BrandStorm, Inc.

 6    Brockman Quayle Bennett
      Attorneys at Law
 7    Matthew E. Bennett, Esq. (SBN 203049)
      12481 High Bluff Drive, Suite 301
 8    San Diego, CA 92130
      Telephone: (858) 788-3900
 9    E-mail: mbennett@bqblaw.com
10    Attorneys Pro Hac Vice for Plaintiff, BrandStorm, Inc.
11
                                  UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF NEVADA
13
      BRANDSTORM, INC., a California                Case No.:   3:19-cv-00315
14    Corporation,
                                                    REQUEST FOR APPROVAL OF
15                   Plaintiff,                     SUBSTITUTION AND WITHDRAWAL OF
                                                    COUNSEL
16             v.
17    GLOBAL STERILIZATION AND
      FUMIGATION, INC. a Nevada
18    Corporation, BRYAN GARDNER, an
      individual, and DOES 1-10, Inclusive,
19
                     Defendants.
20

21   I - WITHDRAWING ATTORNEYS:
22   Name: Lee H. Roistacher, Esq.            CA Bar Number: 179619
23   Firm: Daley & Heft, LLP
24   Address: 462 Stevens Avenue, Suite 201, Solana Beach, CA 92075
25   Telephone Number: 858-755-5666         Fax Number: 858-755-7870
26   E-mail:    lroistacher@daleyheft.com
27

28
                                                    1
                                                                        Case No.: 3:19-cv-00315
     Case 3:19-cv-00315-MMD-CLB Document 72
                                         73 Filed 01/06/21
                                                  01/07/21 Page 2 of 3
                                                                     5



 1           Counsel of record for the following party: Pro Hac Vice for Plaintiff, BrandStorm, Inc.

 2           Other members of the same firm or agency also seeking to withdraw:

 3   Name: Heather T. Daiza, Esq.                    CA Bar Number: 323272

 4   Firm or agency: Daley & Heft, LLP

 5   Address: 462 Stevens Avenue, Suite 201, Solana Beach, CA 92075

 6   Telephone Number: 858-755-5666         Fax Number: 858-755-7870

 7   E-mail: hdaiza@daleyheft.com

 8           Counsel of record for the following party or parties: Pro Hac Vice for Plaintiff,

 9   BrandStorm, Inc.

10   II - NEW REPRESENTATION

11           The parties represented by the attorney(s) seeking to withdraw have retained the

12   following new counsel, who is a member in good standing of the Bar of this Court:

13   Name:          Matthew E. Bennett, Esq.                CA Bar Number: 203049

14   Firm:          Brockman Bennett Quayle

15   Address:       12481 High Bluff Drive, Suite 301, San Diego, CA 92130

16   Telephone Number: 858-788-3900                Fax Number:
17   E-mail:    mbennett@bqblaw.com
18   III - SIGNATURES
19   Withdrawing Attorney
20           I am currently counsel of record in this case and am identified above in Section I as the
21   "Withdrawing Attorney." I have given notice as required by Local Rule 83-2.3. I hereby request
22   that I and any other attorney(s) listed in Section I be allowed to withdraw from this case.

23   Date: _1/5/2021_______                Signature:       /s/ Lee H. Roistacher
24                                         Name:            Lee H. Roistacher
25   Date: _1/5/2021_______                Signature:       /s/ Heather T. Daiza
26                                         Name:            Heather T. Daiza
27   ///
28   ///
                                                        2
                                                                                Case No. 3:19-cv-00315
     Case 3:19-cv-00315-MMD-CLB Document 72
                                         73 Filed 01/06/21
                                                  01/07/21 Page 3 of 3
                                                                     5



 1   New Attorney (if applicable)

 2          I have been retained to appear as counsel of record in this case, and my name and contact

 3   information are given above in Section II.

 4          I am a member in good standing of the Bar of this Court.

 5   Date: _1/5/2021                              Signature:       /s/ Matthew E. Bennett

 6                                                Name:            Matthew E. Bennett

 7

 8   Party Represented by Withdrawing Attorney

 9          I am currently represented by or am an authorized representative of a party currently

10   represented by the withdrawing attorneys listed above. I consent to the withdrawal of my current

11   counsel, and to substitution of counsel as specified above.

12   Date: _1/5/2021________________ Signature:          _/s/ Thierry Olivier

13                                                Name: Title: Thierry Olivier

14                                                Title: CEO, BrandStorm, Inc.

15

16                                                  IT IS SO ORDERED.

17                                                  Dated: January 7, 2021

18

19                                                  ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                     3
                                                                                Case No. 3:19-cv-00315
     Case
      Case3:19-cv-00315-MMD-CLB
           3:19-cv-00315-MMD-CLB Document
                                  Document72-1 Filed01/07/21
                                           73 Filed  01/06/21 Page
                                                               Page41ofof52



 1     Ranalli Zaniel Fowler & Moran, LLC
       David Zaniel, Esq. (SBN 7962)
 2     50 West Liberty Street, Suite 1050
       Reno, NV 89501
 3     Telephone: (775) 786-4441
       Facsimile: (775) 786-4442
 4     E-mail: dzaniel@ranallilaw.com

 5     Resident Attorney for Plaintiff BrandStorm, Inc.

 6     Brockman Quayle Bennett
       Attorneys at Law
 7     Matthew E. Bennett, Esq. (SBN 203049)
       12481 High Bluff Drive, Suite 301
 8     San Diego, CA 92130
       Telephone: (858) 788-3900
 9     E-mail: mbennett@bqblaw.com
10     Attorneys Pro Hac Vice for Plaintiff, BrandStorm, Inc.
11                                UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF NEVADA
13     BRANDSTORM, INC., a California                 Case No.:    3:19-cv-00315
       Corporation,
14                                                    CERTIFICATE OF SERVICE
                     Plaintiff,
15
              v.
16
       GLOBAL STERILIZATION AND
17     FUMIGATION, INC. a Nevada
       Corporation, BRYAN GARDNER, an
18     individual, and DOES 1-10, Inclusive,
19                   Defendants.
20
             I, Melissa Macias, declare:
21
             1.     That I am and was at the time of service of the papers herein referred to, over the
22
      age of 18 years, and not a party to the action; and I am employed in the County of San Diego,
23
      California, in which county the within-mentioned mailing occurred. My business address is
24
      12481 High Bluff Drive, Suite 301, San Diego, California 92130 and my electronic address is
25
      mmacias@bqblaw.com.
26
             On January 6, 2021, I served the following documents described as:
27
             1. REQUEST FOR APPROVAL OF SUBSTITUTION AND WITHDRAWAL
28              OF COUNSEL
                                        1
                                            Case No.: 3:19-cv-00315
     Case
      Case3:19-cv-00315-MMD-CLB
           3:19-cv-00315-MMD-CLB Document
                                  Document72-1 Filed01/07/21
                                           73 Filed  01/06/21 Page
                                                               Page52ofof52



 1    on all interested parties in this action addressed as follows:

 2    Castronova Law Offices, PC
      Stephen G. Castronova, Esq.
 3    605 Forest Street
      Reno, NV 89509
 4    T: (775) 323-2646
      F: (775) 323-3181
 5    E: sgc@castronovalaw.com

 6    Attorneys for Defendants, Global Sterilization and Fumigation, Inc. and Bryan Gardner

 7     X           BY ELECTRONIC SERVICE: On the date stated above, I served the documents
                   via CM/ECF described above on designated recipients through electronic
 8                 transmission of said documents; a certified receipt is issued to filing party
                   acknowledging receipt by CM/ECF's system. Once CM/ECF has served all
 9                 designated recipients, proof of electronic service is returned to the filing party.

10                 BY E-MAIL: On the date stated above, I caused to be served the document via
                   Email described above on designated recipients.
11
                   BY MAIL: By placing an envelope for collection and mailing following our
12                 ordinary business practices. I am readily familiar with the office's practice of
                   collecting and processing of documents for mailing. Under that practice it would
13                 be deposited with the United States Postal Service on the same day in a sealed
                   envelope with first-class postage prepaid at San Diego, California in the ordinary
14                 course of a business day.
15                 BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or
                   package provided by an overnight delivery carrier and addressed to the persons at
16                 the addresses above. I placed the envelope or package for collection and overnight
                   delivery at an office or a regularly utilized drop box of the overnight delivery
17                 carrier.
18           I declare under penalty of perjury under the laws of the United States of America that
19    the foregoing is true and correct.
20    Executed on this 6TH day of January, 2021      s/ Melissa Macias_____________________
                                                     Melissa Macias, declarant
21

22

23

24

25

26
27

28
                                                        2
                                                               Case No.:   3:19-cv-00315
